Citation Nr: 0923726	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder, 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from March 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the Veteran's claims for service connection 
for hearing loss and tinnitus, despite the fact that 
contemporaneous service treatment records do not reflect any 
relevant complaints or treatment, the record reflects 
evidence of current hearing loss and tinnitus, there is 
evidence that as a crewman of an anti-aircraft artillery unit 
that saw action at the Battle of the Bulge, the Veteran 
served in combat conditions, and that the development of 
hearing loss and tinnitus is consistent with such service.  
Therefore, the Board finds that the Veteran should be 
furnished with a VA examination and opinion as to whether it 
is at least as likely as not that the Veteran's current 
bilateral hearing loss and tinnitus were incurred as a result 
of the Veteran's combat service.  38 U.S.C.A. § 1154(b) (West 
2002).

As for the Veteran's claim for service connection for a heart 
disorder, service treatment records do not reflect any 
relevant complaints or treatment.  However, it is the 
Veteran's primary contention that his service-connected PTSD 
"contributed" to his current heart disability, and his PTSD 
was diagnosed many years prior to the diagnosis of such 
disability.  Consequently, the Board finds that the Veteran 
should also be afforded an appropriate examination to 
determine whether any heart disability was caused by his 
service-connected PTSD or increased in severity as a result 
of PTSD that was not due to the natural progress of the 
disease.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the remaining claim for TDIU, since the 
remand of the claims for service connection for hearing loss, 
tinnitus, and a heart disorder could have a bearing on 
entitlement to TDIU, the Board finds that any decision as to 
this claim must be held in abeyance pending the outcome of 
the above-noted development.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The Board further finds that the Veteran 
should also be afforded an appropriate examination to address 
whether his service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.  

An effort should also be made to obtain any additional VA 
treatment records for the Veteran, dated since December 2005.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
December 2005.

2.  After the above development has 
been accomplished, the Veteran should 
be afforded a VA audiological 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's hearing 
loss and/or tinnitus had its onset 
during active service or is related to 
any in-service disease, event, or 
injury, including acoustic trauma.  The 
examiner should be informed that 
exposure to noise during service has 
been conceded, and the Veteran has 
reported a continuity of symptomatology 
since service.

A detailed rationale for any opinion 
expressed should be provided.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any heart disorder.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

(a)  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any heart disorder had 
its onset during service or is related 
to any in-service disease, event, or 
injury.  

(b)  If the response to (a) is 
negative, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any heart 
disorder was caused by the Veteran's 
service-connected PTSD.

(c)  If the response to (b) is 
negative, the examiner should provide 
an opinion as to whether is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's PTSD makes any heart disorder 
worse than it otherwise would have been 
due to the natural progression of that 
disease.   

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The Veteran should be afforded a VA 
general medical examination.  The 
claims folder and a copy of this remand 
are to be made available to the 
examiner for review in conjunction with 
the examination.  All studies deemed 
necessary by the examiner are to be 
conducted.

The examiner is requested to provide an 
opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (PTSD, left shoulder 
disorder, and any other service-
connected disability), as opposed to 
any nonservice-connected disabilities 
and advancing age.  In particular, 
describe what types of employment 
activities would be limited because of 
the Veteran's service-connected 
disabilities and whether any limitation 
on his employment is likely to be 
permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

